 

Exhibit 10.2

 

 [image_004.jpg]



 

201 Isabella Street

Pittsburgh, PA 15212

 



 



April 8, 2020

 



Erick R. Asmussen



c/o Arconic Corporation



201 Isabella Street



Pittsburgh, Pennsylvania 15212



 

Dear Erick:



 

This letter memorializes our recent discussions regarding our collective
response to the COVID-19 pandemic and its dramatic impact on our community, our
economy, and Arconic Corporation (the “Company”).



 

You have voluntarily agreed, during the Salary Reduction Period (as defined
below), to reduce your rate of base salary by 20% from your rate of base salary
(your “Regular Salary”) set forth in the letter agreement between Arconic Inc.
and you, dated January 29, 2020 (the “Letter Agreement”). The “Salary Reduction
Period” shall mean the period commencing on April 16, 2020 and concluding on
December 31, 2020 (or such earlier date as the Company determines to conclude
the Salary Reduction Period for other salaried employees). Notwithstanding the
foregoing, for all purposes of the Company’s employee benefit plans, including,
without limitation, the Company’s Executive Severance Plan and the Company’s
Change in Control Severance Plan, determinations made by reference to your
annual base salary shall be based on your Regular Salary, without regard to the
temporary reduction contemplated hereby. In recognition of the challenges under
which the economy is currently operating, the reference to September 30, 2020 in
the “Relocation” paragraph of the Letter Agreement is hereby modified to refer
to the later of September 30, 2020 or the 60th day following the conclusion of
the Salary Reduction Period.

 



Except as modified hereby, the Letter Agreement shall remain in full force and
effect. The section of the Letter Agreement entitled “Governing Law;
Jurisdiction” shall apply to this letter as if set forth herein, mutatis
mutandis.

 

Please indicate your agreement to the foregoing by your signature below.

 

Best Regards,

 

 

By: /s/ William F. Austen Name: William F. Austen   Title:

Chair, Compensation and Benefits Committee

Arconic Corporation

 



  

Acknowledged and Agreed:   Date:           /s/ Erick R. Asmussen    04/08/2020  
Erick R. Asmussen      

 



 



